SUMMARY MEMORANDUM AND OPINION;
                    NOT INTENDED FOR PUBLICATION IN THE OFFICIAL REPORTERS.


                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

ANPU ANKHAMEN,                         )
                                       )
               Petitioner,             )
                                       )
               v.                      )       Civil Action No. 11-1747 (RLW)
                                       )
                                       )
UNITED STATES OF AMERICA,              )
                                       )
               Respondent.             )

                                    MEMORANDUM OPINION1

       In this action for a writ of habeas corpus, petitioner, proceeding pro se, challenges his

sentence imposed by the Superior Court of the District of Columbia on November 18, 2010,

following his plea of guilty. Pet. at 2. For the following reasons, the Court finds that it lacks

jurisdiction over the petition and, therefore, will dismiss the case.

       District of Columbia offenders must challenge their convictions in the Superior Court

under D.C. Code § 23-110, which states:

            [an] application for a writ of habeas corpus in behalf of a prisoner who
            is authorized to apply for relief by motion pursuant to this section shall
            not be entertained by . . . any Federal . . . court if it appears . . . that
            the Superior Court has denied him relief, unless it also appears that the
            remedy by motion is inadequate or ineffective to test the legality of his
            detention.

D.C. Code §23-110(g). “Since passage of the Court Reform Act [of 1970] . . . a District of

Columbia prisoner seeking to collaterally attack his sentence must do so by motion in the


1
  This is a summary opinion intended for the parties and those persons familiar with the facts
and arguments set forth in the pleadings; not intended for publication in the official reporters.


                                                  1
                            SUMMARY MEMORANDUM AND OPINION;
                    NOT INTENDED FOR PUBLICATION IN THE OFFICIAL REPORTERS.


sentencing court -- the Superior Court -- pursuant to D.C. Code § 23-110,” Byrd v. Henderson,

119 F.3d 34, 36-37 (D.C. Cir. 1997), and absent a showing of an inadequate or ineffective local

remedy, “a District of Columbia prisoner has no recourse to a federal judicial forum.” Garris v.

Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986), cert. denied, 479 U.S. 993 (1986) (internal footnote

omitted); see Williams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009) (“Section 23-110(g)'s plain

language makes clear that it [] divests federal courts of jurisdiction to hear habeas petitions by

prisoners who could have raised viable claims pursuant to section 23-110(a).”); Byrd, 119 F.3d

at 37 (observing that “[i]n order to collaterally attack [a] sentence in an Article III court a District

of Columbia prisoner faces a hurdle that a federal prisoner does not.”); see also Ibrahim v. U.S.,

661 F.3d 1141, 1146 (D.C. Cir. 2011) (clarifying that “§ 23–110(g) is not a procedural bar to

otherwise available federal habeas claims; it is Congress's deliberate channeling of

constitutional collateral attacks on Superior Court sentences to courts within the District's

judicial system (subject to Supreme Court review), with federal habeas available only as a safety

valve.”) (alteration in original).

        As grounds for relief, petitioner claims that his sentence was too harsh, that he was

coerced into a guilty plea, and that he was denied the effective assistance of trial counsel. See

Pet. at 5. He has not asserted – and the Court does not find -- that those claims are outside the

scope of D.C. Code § 23-110, which states:

           A prisoner in custody under sentence of the Superior Court claiming the
           right to be released upon the ground that (1) the sentence was imposed in
           violation of the Constitution of the United States or the laws of the District
           of Columbia, (2) the court was without jurisdiction to impose the sentence,
           (3) the sentence was in excess of the maximum authorized by law, (4) the



                                                   2
                            SUMMARY MEMORANDUM AND OPINION;
                    NOT INTENDED FOR PUBLICATION IN THE OFFICIAL REPORTERS.


            sentence is otherwise subject to collateral attack, may move the court to
            vacate, set aside, or correct the sentence.

D.C. Code § 23-110(a); see Reyes v. Rios, 432 F. Supp. 2d 1, 3 (D.D.C. 2006) (“Section 23-110

provided the petitioner with a vehicle for challenging his conviction based on the alleged

ineffectiveness of his trial counsel.”); accord Garmon v. U.S., 684 A.2d 327, 329 n.3 (D.C. 1996)

(“A motion to vacate sentence under section 23-110 is the standard means of raising a claim of

ineffective assistance of trial counsel.) (citation omitted); see also Kyle v. U.S., 759 A.2d 192,

202 (D.C. 2000) (“constru[ing] . . . ruling [denying motion for appointment of counsel to

challenge guilty plea] as a denial of a substantive motion for relief under § 23-110.”) (citation

omitted).

       For the foregoing reasons, the Court finds that it lacks jurisdiction over the instant

petition. A separate Order of dismissal accompanies this Memorandum Opinion.



SO ORDERED.
                                                                            Digitally signed by Judge Robert
Date: March 1, 2012                                                         L. Wilkins
                                                                            DN: cn=Judge Robert L. Wilkins,
                                                                            o=U.S. District Court,
                                                                            ou=Chambers of Honorable
                                                                            Robert L. Wilkins,
                                                                            email=RW@dc.uscourt.gov, c=US
                                                                            Date: 2012.03.01 19:39:12 -05'00'
                                                       _________________
                                                       ROBERT L. WILKINS
                                                       United States District Judge




                                                  3